Citation Nr: 0426326	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board of Veterans' Appeals (Board) in February 2001 
reopened the veteran's claim for service connection for a 
psychiatric disorder, characterized as PTSD.  The Board 
remanded the claim to the RO for further development.  A 
review of the claims folder indicates the ordered development 
was completed to the extent possible.   Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The claims folder does not contain credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred.  

3.  The diagnoses of PTSD in the claims folder are based on 
unverified stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision preceded the passage of the VCAA.  The Board in the 
February 2001 remand informed the veteran of the provisions 
of the VCAA.  The remand also explained what additional 
evidence was required to support the veteran's claim.  The RO 
in the September 2003 and July 2004 supplemental statements 
of the case and the April 2004 letter to the veteran 
explained what evidence had been received, how they were 
assisting the veteran and what additional evidence was 
necessary to support the claim.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  

The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of section 3.1(y) of this part and the claimed stressor is 
related to that prisoner-war-experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) 
(2002).  

When it is shown that the veteran did not engage in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been "exposed 
to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Factual Background and Analysis.  Based on the following 
facts the Board has concluded the evidence does not include 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  And the diagnoses of PTSD in the 
claims folder are based on unverified stressors.  38 C.F.R. 
§ 3.304(f).  

Service department records shows that the veteran completed 
basic combat training and that he served as a cook for at 
least one year in Vietnam.  Service medical records show that 
the veteran's psychiatric health was deemed normal at the 
March 1965 and June 1965 pre- induction examinations and 
again at the December 1965 induction examination.  Although 
the veteran denied a history of nervous trouble of any sort, 
he told the December 1965 induction examiner that he had been 
treated at the H. Mental Clinic in H., New York, within the 
past 5 years.  Service medical records show no in-service 
treatments or complaints of psychiatric disorders, and the 
veteran's psychiatric health was again deemed normal at his 
December 1967 separation examination.  

In August 1987, the veteran reported that he served as a cook 
and took care of supplies in Vietnam, traveling frequently by 
truck and air from Cam Ranh Bay and as far south as My Tho.  
In April 1992 and March 1993, the veteran reported having 
recurrent nightmares, traumatic feelings, and intrusive 
thoughts brought on by certain odors, Asian music, and 
helicopter sounds.  

The April 1992 VA admission diagnosis included possible PTSD 
according to DSM-IV 309.81 criteria.  In May 1992, however, a 
senior psychiatrist and social worker agreed that long-term 
individual outpatient therapy to explore character problems 
not related to combat was indicated, and the veteran checked 
himself out of the PTSD program.  Then in August 1992, the 
veteran reported a history of depression secondary to serial 
painkillers.  

VA and private diagnoses from April 1993 to September 1993 
included PTSD, depression, and paranoia.  

In May 1993, the veteran reported feeling depressed since 
Vietnam, where he experienced traumatic events of exposure to 
mortar fire and shellings, seeing dead bodies, and living 
through a friend's suicide.  The examiner noted PTSD symptoms 
of difficulty with authority, relationship problems, and 
emotional numbing. In September 1993, the veteran reported 
that he had seen a private counselor in Miramar, California, 
just one month after service and that he had received 
outpatient PTSD treatment from a Vietnam veteran's counselor, 
N. K., in Flagstaff, Arizona.  The September 1993 diagnoses 
from a private clinic and from the Arizona Department of 
Health included PTSD according to DSM-IV 309.81 and 309.89 
criteria.

In his September 1998 statement the veteran alleges he 
experiences PTSD stressors during his Vietnam service.  The 
veteran stated he saw body bags immediately upon landing in 
Vietnam.  He came under fire in an open truck, saw 
decapitated human heads impaled on fence posts, and 
experienced the deaths of service friends from enemy 
ambushes, malaria, and suicide in a Russian roulette game.  
He remembers yelling and screaming during constant mortar 
attacks.  In a March 1999 statement the veteran reported he 
currently suffers from PTSD symptoms of sleep disturbances, 
anxiety, hopelessness, rage, and hypervigilence.  Private 
diagnoses from August 1994 to October 1996 include PTSD; 
depression, not otherwise specified; and paranoid personality 
disorder.  The March 1999 VA Axis I diagnosis was depressive 
disorder.  The examiner found insufficient evidence to 
warrant a diagnosis of PTSD because the veteran did not 
express concerns about persistently re-experiencing prior 
traumatic events.  A private readjustment counselor's April 
1999 letter states that the veteran manifests subclinical 
PTSD symptoms of anger, hyperalertness, anxiety, and 
isolation and that he was treated at the Vet Center in 
Flagstaff, Arizona for 75 visits since October 1986.  The 
June 1998 notice from the Social Security Administration 
reveals the veteran does not receive Social Security 
Disability income.  

The veteran has not asserted he was engaged in combat with 
the enemy and there is no basis in the record for such a 
finding.  VAOPGCPREC 12-99.  Based on a finding that the 
veteran was not engaged in combat with the enemy, the Board 
has reviewed the evidence to determine if his claimed 
stressors are corroborated by credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran has listed many incidents which are of such a 
nature that service records would not include references to 
such incidents.  He has not submitted statements from fellow 
soldiers or any other records such as letters or diaries to 
support his reports of experiencing stressful events in 
service.  The RO obtained Operational Reports for the 
Headquarters, 39th Signal Battalion from the U.S. Armed 
Services Center for Unit Records Research (CURR).  None of 
the incidents reported by the veteran are corroborated by the 
Operational Reports.  

The Board noted the veteran has reported being subject to 
mortar attacks.  In Zarycki v. Brown, 6 Vet. App. 91 (1993) 
the Court held that it is the distressing event, rather than 
the mere presence in a "combat zone," that may constitute a 
valid stressor for purposes of supporting a diagnosis of 
post-traumatic stress disorder.  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

The Board is cognizant of the Court's holding in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  In 
Pentecost, the veteran alleged that his stressors were the 
result of enemy fire and submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim may be 
distinguished from those in Pentecost and Suozzi as the 
veteran has not presented any evidence which demonstrates his 
unit was subject to mortar attacks and the unit records do 
not refer to any such incidents.  

In the absence of credible evidence which supports the 
veteran's claims that the in-service stressors occurred, the 
criteria for service connection for PTSD have not been met.  
The diagnoses of PTSD in the claims folder are based on 
unverified stressors and therefore of no probative value.  


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



